DETAILED ACTION
Status of Application
Claims 1-13 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurasawa et al. (US 20170262121 A1)
	Regarding claim 1, Kurasawa teaches a touch display apparatus, comprising: a touch display panel, comprising: a plurality of display pixels, disposed on the touch 
a plurality of common electrodes, disposed on the touch display panel and respectively corresponding to the display areas; (Para 72-88. Fig. 3 shows each common electrode 26 corresponding to plurality of electrodes).
a plurality of common voltage transmission switches, respectively coupled to the common electrodes, wherein the common voltage transmission switches respectively determine whether to respectively transport a plurality of common voltages to the common electrodes according to a plurality of control signals;  (Para 137-142, Figs 6B-7A show how the common voltage is applied to each electrode.  Each switch has a control signal SW1. So the control signals are identical)
and a plurality of data transmission switch sets, respectively corresponding to the common voltage transmission switches, wherein the data transmission switch sets are respectively controlled by a plurality of multiplexer signals, and turn-on or turn-off states of each of the data transmission switch sets and the corresponding common voltage transmission switch are identical. (Para 137-142, 160. Fig. 3 shows data lines 21.  Please note the data signal are applied to the pixels through the multiplexer which means there are switches connecting to the data lines  and the turn-on or turn-off states are identical as in voltages are applied to the common electrode and the pixel during their on state. So their functions are identical.)


And Kurasawa further teaches wherein the common voltage transmission switches comprise at least one first common voltage transmission switch and at least one second common voltage transmission switch, the at least one first common voltage transmission switch receives a first common voltage and is controlled by a first control signal to transmit the first common voltage to at least one first common electrode, and the at least one second common voltage transmission switch receives a second common voltage and is controlled by a second control signal to transmit the second common voltage to at least one second common electrode. (Para 137-142, Fig. 6B-7A shows the plurality of switches GSW for each column of common electrodes).

Regarding claim 3, Kurasawa already teaches the touch display apparatus as claimed in claim 2, 
And Kurasawa further teaches wherein turn-on and turn-off states of the at least one first common voltage transmission switch and the at least one second common voltage transmission switch are different. (Para 137-142, Fig. 6B-7A.  The turn on and turn off starts are different as in turn on and turn-off states are for different switches)

Regarding claim 4, Kurasawa already teaches the touch display apparatus as claimed in claim 2, 
And Kurasawa further teaches wherein the data transmission switch sets comprise: at least one first data transmission switch set, coupled to a plurality of first 

Regarding claim 5, Kurasawa already teaches the touch display apparatus as claimed in claim 4, 
And Kurasawa further teaches wherein the first multiplexer signal and the first control signal are identical, and the second multiplexer signal and the second control signal are identical. (Para 137-142, 160. Fig. 3 shows data lines 21.  Please note the data signal are applied to the pixels through the multiplexer which means there are switches and the multiplexer signals and the controls signals are identical as in they control switching signals so voltages are applied to the common electrode and the pixel.)

Regarding claim 6, Kurasawa already teaches the touch display apparatus as claimed in claim 2, 


Regarding claim 7, Kurasawa already teaches the touch display apparatus as claimed in claim 1,
And Kurasawa further teaches the apparatus further comprising: a plurality of data transmission lines, coupled to the data transmission switch sets, wherein each of the data transmission lines extend along a first direction, each of the common electrodes extends along a second direction, and the first direction is parallel with the second direction. (Para 137-142, Figs 3, 6B-7A show the data lines 21 line are parallel to the common electrode 26)

Regarding claim 9, Kurasawa already teaches the touch display apparatus as claimed in claim 1, 
And Kurasawa further teaches the touch display apparatus further comprising: a common voltage generator, coupled to the common voltage transmission switches and configured to provide the common voltages. (Para 137-142, Figs 3, 6B-7A show that there is common voltage generator as power voltages are supplied to the common electrodes 26)

Regarding claim 10, Kurasawa already teaches the touch display apparatus as claimed in claim 1,
And Kurasawa further teaches wherein the touch display panel comprises: a first substrate; a plurality of data transmission lines, disposed on a surface of the first substrate; a display medium layer, disposed between the first substrate and a second substrate; the second substrate, disposed above the surface of the first substrate, wherein the common electrodes and the display pixels are disposed between the first substrate and the second substrate; and a touch substrate, disposed on a first surface of the second substrate. (Para 91-96.  Fig. 5 shows the different element between the substrate 4a and 3a with insulating layer 39 which can be the touch substrate as common electrode is the touch electrode).

Regarding claim 11, refer to the rejection for claim 1. 

Regarding claim 12, refer to rejection for claims 2 in combination with claim 3. 

Regarding claim 13, refer to rejection for claims 4 in combination with claim 5. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa et al. (US 20170262121 A1).
Regarding claim 8, Kurasawa already teaches the touch display apparatus as claimed in claim 1, 
However Kurasawa does not teach that wherein a size of each of the common voltage transmission switches is smaller than a size of a data transmission switch of each of the data transmission switch sets.

Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kurasawa to teach wherein a size of each of the common voltage transmission switches is smaller than a size of a data transmission switch of each of the data transmission switch sets due to design layout and power requirement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HANG LIN/           Primary Examiner, Art Unit 2626